=================================================================


           UNITED STATES DISTRICT COURT
       --------------- DISTRICT OF MARYLAND ---------------
                                       APPEARANCE



UNITED STATES OF AMERICA

v.                                                          CASE NUMBER: ELH-13-0512

ENZO BLANKS


To the Clerk of this Court and all parties of record:

        Please enter my appearance as counsel in this case for Enzo Blanks. I certify that I am

eligible to practice in this court.



Date: November 8, 2018



                                                                      /s/
                                                        SEDIRA S. BANAN #804819
                                                        Assistant Federal Public Defender
                                                        Office of the Federal Public Defender
                                                        Tower II – 9th Floor
                                                        100 South Charles Street
                                                        Baltimore, Maryland 21201
                                                        Phone: (410) 962-3962
                                                        Fax: (410) 962-0872
                                                        Email: Sedira_Banan@fd.org
